UDALL, Justice.
Appellant, Nathaniel Franklin, hereinafter referred to as defendant, was convicted of the crime of robbery, a felony, in violation of A.R.S. §§ 13-641 and 13-643, and was sentenced to serve not less than five nor more than eight years in the Arizona State Prison. Defendant appeals from the judgment entered upon the jury’s verdict and subsequent sentence in this matter by the trial court.
The defendant was accused of taking personal property by force or fear from the clerk of the Diamond E Market in Phoenix, Arizona, on December 27, 1964. The accused was identified by two eyewitnesses as the individual who committed the crime. After a brief chase, the defendant was captured by two city policemen, and the money taken from the market, the stocking cap which was worn during the robbery, and the gun used during the robbery were found on the defendant.
A complaint was filed on December 28, 1964 charging defendant with the crime of robbery. On January 11, 1965 a preliminary hearing was had and defendant was held to answer the charge. The defendant was present at the preliminary hearing, informed of the charge against him, and was represented by counsel during this proceeding.
The arraignment was held on February 5, 1965 at which time defendant was present, with counsel; furnished a copy of the information; entered a plea of not guilty; waived the sixty day trial requirement; and requested ten days to further plead and file motions.
Defendant was brought to trial on October 20, 1965 in the Superior Court of Maricopa County. At the conclusion of trial, at which defendant was represented by counsel, the jury returned a verdict of guilty of the offense charged. Thereafter, on November 10, 1965, the trial court sentenced defendant who was present with counsel.
Notice of appeal was filed on December 31, 1965 with an affidavit of indigency. The record of this matter, including reporter’s transcript, was furnished defendant and the Public Defender was appointed to represent defendant on appeal.
The court-appointed counsel filed a motion with this Court for permission to submit the case for fundamental error, stating that the record on appeal and reporter’s transcript had been carefully reviewed and there was no finding of reversible error upon which to base an ap*90peal. The transcripts of the testimony at the preliminary hearing, and of the trial, together with all of the minute entries of the proceedings in both courts were filed in this Court and the case submitted on the record.
This Court, having searched the record in the cause, finds no reversible error in the proceedings before the Justice Court or in the trial of this matter in the Superior Court.
Judgment affirmed.
STRUCKMEYER, C. J., BERNSTEIN, V. C. J., and LOCKWOOD and McFARLAND, JJ., concur.